Exhibit 10.12(a) Schedule of Employment Continuation Agreements of Named Executive Officers dated January 1, 2009. Name Termination Benefit Laurence M. Downes, President and Chief Executive Officer Three times the sum, of (x) his then annual base salary and (y) the average of his annual bonuses paid or payable with respect to the last three calendar years ended prior to the Change of Control. Mariellen Dugan, Senior Vice President and General Counsel Two times the sum, of (x) her then annual base salary and (y) the average of her annual bonuses paid or payable with respect to the last three calendar years ended prior to the Change of Control (“2x”). Kathleen T. Ellis, Senior Vice President, Corporate Affairs and Marketing 2x Glenn C. Lockwood, Senior Vice President and Chief Financial Officer 2x Joseph P. Shields,Executive Vice President and Chief Operating Officer, NJR Energy Services Company 2x
